Opinion of the Court

GIERKE, Judge:
A military judge sitting as a general court-martial convicted appellant, contrary to his pleas, of conduct unbecoming an officer by committing acts of adultery and sodomy with the wife of a staff sergeant, in violation of Article 133, Uniform Code of Military Justice, 10 USC § 933. The military judge sentenced appellant to a dismissal, forfeiture of $500.00 pay per month for 2 months, and a reprimand. The convening authority approved the dismissal and the forfeitures, but not the reprimand. The Court of Military Review affirmed the findings and sentence in an unpublished opinion dated August 24,' 1992. This Court granted review of the following issue: *
WHETHER THE AIR FORCE COURT OF MILITARY REVIEW ERRED WHEN THEY HELD THAT THE TESTIMONY OF MRS. S WAS NOT TAINTED BY THE ILLEGAL SEARCH OF THE SPI [SECURITY POLICE INVESTIGATORS], AND THUS INEVITABLY DISCOVERABLE.
Appellant was a public affairs officer at Vandenberg Air Force Base, California. Mrs. S was employed by a local newspaper and regularly conducted business at the base public affairs office. She was married to a staff sergeant assigned to the base hospital and the mother of two children, ages 11 and 8.
Appellant’s co-worker and neighbor observed Mrs. S’s car outside appellant’s Bachelor Officer’s Quarters (BOQ) on numerous occasions, suspected they were having an affair, and reported his suspicions to the security police on June 25, 1990. Appellant’s BOQ was a duplex on Vandenberg Air Force Base, with a private entrance at the front and a sliding glass door leading to a private patio at the rear.
On Friday evening, June 29, 1990, appellant’s neighbor called the security police to advise them that Mrs. S’s car was once again parked outside appellant’s BOQ. At about 10:15 p.m., two investigators, Staff Sergeants Hagans and Pennywitt, rode by appellant’s quarters on bicycles while investigating an unrelated complaint of animal mutilation. They noticed Mrs. S’s car parked in front of the BOQ, but the curtains were drawn and the interior appeared to be dark. When they rode by again at about 11:00 p.m., the scene was unchanged. They returned shortly before midnight and *107rode their bicycles into an open field behind appellant’s BOQ. From a distance of about 60 feet they noticed a light and movement inside appellant’s BOQ. Sergeant Pennywitt went to the front of the BOQ, determined that Mrs. S’s car was still parked in front, and verified that they were looking into appellant’s BOQ. Sergeant Pennywitt returned to the rear of the building. He and Hagans then advanced onto the patio, within three feet of the patio door, and peeked through an 8-to 10-inch gap in the curtains. They watched appellant and Mrs. S for about 35 minutes, during which they witnessed appellant and Mrs. S engaging in oral sodomy. Shortly after midnight, they saw Mrs. S looking directly at them. Thinking they had been seen peering through the curtains, they ran from the area, leaving their bicycles behind.
Sergeants Hagans and Pennywitt had been told “to handle the situation with a great deal of professionalism” because it involved an officer. They ran from the scene because they “didn’t feel that [they] should go ahead and cause an embarrassing moment between an officer and an enlisted person’s wife.”
On the following Monday morning, the security police called Mrs. S to the police station and interviewed her. Sergeant Pennywitt testified that he told Mrs. S that they “were investigating an allegation with Lieutenant Kaliski and herself.” He testified that he did not tell her that he had personally “observed the activity,” but he told her that he and Sergeant Hagans “knew some things and that we wanted to interview her to confirm or deny it.”
Sergeant Pennywitt testified that Mrs. S asked if they had observed her activity with appellant. Sergeant Pennywitt testified that he was “not real positive” whether he told Mrs. S what they had observed before or after her statement was written, but he “believe[d] it was after the statement was written.”
Mrs. S testified that on the night of June 29-30, while with appellant in his BOQ, she observed someone looking into the BOQ from the patio. Regarding her interview by Sergeants Hagans and. Pennywitt, Mrs. S testified as follows:
Q. Now after you observed the face in the window, when did you next become aware of the fact that somebody had observed your activities that evening?
A. Only once.
Q. Were you later called in and questioned by security police officers concerning the incident that evening?
A. Yes, I was.
Q. Did they tell you that they had observed the activities that were going on in the premises?
A. After I was there. I mean they didn’t tell me until I got there.
A. But when you did get there they told you they had observed what was going on that evening on the 29th of June?
A. Yes.
Q. And did they describe in detail what they had observed?
A. Pretty much in detail.
Q. As a result of the fact that they called you and confronted you with this, did you give a statement to the police officers?
A. Yes, they had told me about the details after I gave them my statement.
At trial appellant moved to suppress all evidence obtained from the surveillance of his BOQ and any evidence derived from the observations of the security police, including Mrs. S's testimony. The military judge found that “Sergeants Hagans and Pennywitt were not trespassing at the time they made their observations,” and that the activities of appellant and Mrs. S “were in plain view.” CMR unpub. op. at 4. He ruled that Sergeants Hagans and Pennywitt did not violate appellant’s Fourth Amendment rights by peering through his patio window. Id. at 5. The Court of Military Review disagreed, holding that Sergeants Hagans and Pennywitt had engaged in an unlawful search of appellant’s BOQ, id. at 6-7, but holding further that Mrs. S’s statement and subsequent testimony would have been inevitably discovered. Id. at 8-9. We agree with the Court of *108Military Review that Sergeants Hagans and Pennywitt conducted an unlawful search of appellant’s BOQ, but we disagree with the Court of Military Review on the question of inevitable discovery. Accordingly, we reverse the decision of that court.

The Surveillance

The Fourth Amendment protects citizens from unreasonable governmental intrusion into their homes. Silverman v. United States, 365 U.S. 505, 511, 81 S.Ct. 679, 682, 5 L.Ed.2d 734 (1961). A tenant has the same protection as an owner. Chapman v. United States, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961). Military law recognizes a privacy right in government quarters. See United States v. Figueroa, 35 MJ 54 (CMA 1992) (probable-cause analysis for search inside government quarters); United States v. Thatcher, 28 MJ 20 (CMA 1989) (recognizing expectation of privacy in barracks room). Cf. RCM 302(e)(2), Manual for Courts-Martial, United States, 1984 (authorization required to make apprehension in private government quarters). The Fourth Amendment protects not only the interior of a home, but also the land “immediately adjacent” to the dwelling. United States v. Anderson, 552 F.2d 1296, 1300 (8th Cir.1977); Texas v. Gonzales, 388 F.2d 145, 147-48 (5th Cir. 1968); Fixel v. Wainwright, 492 F.2d 480, 483 (5th Cir.1974). See United States v. Dunn, 480 U.S. 294, 301, 107 S.Ct. 1134, 1139, 94 L.Ed.2d 326 (1987) (discussing factors determining the extent of a home’s curtilage).
Looking into the window of a private residence is a search. See McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948) (looking through transom of door in rooming house); Texas v. Gonzales, supra (looking into window); Brock v. United States, 223 F.2d 681 (5th Cir.1955) (looking into bedroom window). Where, as in this case, such a visual search occurs, the question is whether the search was reasonable. A plain view observation does not constitute an unreasonable search if made from a place where the observer has a right to be. United States v. Wisniewski, 21 MJ 370, 372(CMA), cert. denied, 476 U.S. 1160, 106 S.Ct. 2281, 90 L.Ed.2d 723 (1986). See United States v. Wheeler, 641 F.2d 1321, 1324-26 nn. 7 and 9 (9th Cir.1981) (summarizing plain-view cases).
We agree with the Court of Military Review that Sergeants Hagans and Pennywitt had no right to be on appellant’s patio, peeking through his patio door. They were not in a public area, but on a private patio on which appellant had a reasonable expectation of privacy. When Sergeants Hagans and Pennywitt peeked through the almost-closed curtain in the middle of the night and observed his sexual activities with Mrs. S, they had no search authorization or other justification for their visual search of appellant’s quarters. Accordingly, we agree with the Court of Military Review that Sergeants Hagans and Pennywitt conducted an unlawful search of appellant's quarters.

Inevitable Discovery

We part company with the Court of Military Review, however, on the issue of inevitable discovery. The exclusionary rule generally bars admission of live-witness testimony obtained through exploitation of police illegality. Wong Sun v. United States, 371 U.S. 471, 485, 83 S.Ct. 407, 416, 9 L.Ed.2d 441 (1963); United States v. Terzado-Madruga, 897 F.2d 1099, 1113 (11th Cir.1990). Nevertheless, live-witness testimony obtained through exploitation of police illegality may be admitted if the link to underlying illegality is sufficiently attenuated; if it is “derived from a source independent of” police illegality; or if it “would inevitably have been discovered absent” police illegality. Hamilton v. Nix, 781 F.2d 619, 624-25 (8th Cir.1985), cert. denied, 483 U.S. 1023, 107 S.Ct. 3270, 97 L.Ed.2d 768 (1987). See Mil.R.Evid. 311(b)(2), Manual, supra (illegally obtained evidence “may be used when the evidence would have been obtained even if such unlawful search or seizure had not been made”); United States v. Kozak, 12 MJ *109389, 394 (CMA 1982) (adopted inevitable discovery rule).
After an accused challenges the illegality of a search which led to a witness’ testimony, the prosecution has the burden of showing, “by a preponderance of the evidence,” that there is “(1) a reasonable probability that the contested evidence would have been discovered by lawful means in the absence of the police misconduct and (2) that the government was actively pursuing a ‘substantial alternate line of investigation at the time of the constitutional violation.’ ” United States v. Lamas, 930 F.2d 1099, 1102 (5th Cir.1991). Each case must be decided on its specific facts. See Brown v. Illinois, 422 U.S. 590, 603, 95 S.Ct. 2254, 2261, 45 L.Ed.2d 416 (1975). Where live-witness testimony is involved, it is not enough to determine whether the witness would have been discovered independent of police illegality. Unlike real or documentary evidence, live-witness testimony is the product of “will, perception, memory and volition.” Smith v. United States, 324 F.2d 879, 881-82 (D.C.Cir.1963), cert. denied, 377 U.S. 954, 84 S.Ct. 1632, 12 L.Ed.2d 498 (1964), cited with approval in United States v. Ceccolini, 435 U.S. 268, 277, 98 S.Ct. 1054, 1060, 55 L.Ed.2d 268 (1978). Accordingly, the degree of free will exercised by a witness is relevant in determining whether to apply the exclusionary rule to the witness’ testimony. United States v. Ceccolini, 435 U.S. at 276, 98 S.Ct. at 1060. In order for the testimony to be admissible notwithstanding police illegality, the prosecution must establish that the witness’ “independent act of free will” broke the chain of causation and caused the witness to testify. United States v. Butner, 15 MJ 139, 143-44 (CMA 1983).
The issue of inevitable discovery was not litigated at the trial level in this case. Had it been, we would have reviewed the military judge’s determination on an abuse-of-discretion standard. United States v. Terzado-Madruga, 897 F.2d at 1112. In this case the court below held that inevitable discovery was established on the record. That court’s holding is a legal conclusion which we review de novo to determine whether it is correct. S. Childress and M. Davis, Federal Standards of Review § 7.05 at 7-26 (2d ed.1992).
We hold that the record in this case does not support the conclusion of the court below that there was a break in the chain of causation between the illegal search and Mrs. S’s testimony. Although the security police had identified Mrs. S as a witness through a source independent of their surveillance of appellant’s BOQ, it is unlikely from the record before us that they would have interviewed her in the absence of concrete evidence of misconduct, given their reluctance in this case to confront the parties with an embarrassing accusation without proof.
Even assuming, arguendo, that the security police would eventually have interviewed Mrs. S if appellant’s neighbor continued to file complaints, there is no evidence of an “independent act of free will” on the part of Mrs. S. She did not voluntarily report appellant’s misconduct. To the contrary, her unrebutted testimony was that she gave her statement “[a]s a result of the fact that they called [her] and confronted [her] with this.” She was summoned to the police station on Monday morning, knowing that during the preceding weekend she had been observed in flagrante delicto. Sergeant Pennywitt told her that he “knew some things” about her and appellant and asked her to “confirm or deny” them. There was no significant passage of time between the illegal search and the interrogation of Mrs. S which could have attenuated the taint. There is no evidence that Mrs. S would have criminally implicated her paramour, further jeopardized her already troubled marriage, and embarrassed herself and her children, if she had not felt compelled to cooperate by the chain of events set in motion by government investigators which led to her interrogation. Once Mrs. S executed a sworn statement admitting her relationship and sexual activity with appellant, the cat was out of the bag. There is *110no evidence that Mrs. S was independently motivated 4 months later to testify consistently with her statement to the security police. Accordingly, we hold that the Court of Military Review erred by holding that Mrs. S’s testimony would have been inevitably discovered.
Virtually all the Government’s direct evidence was derived from and tainted by the illegal search. Without the testimony of Mrs. S and the observations of Sergeants Hagans and Pennywitt, there is insufficient untainted evidence to support a conviction.
The decision of the United States Air Force Court of Military Review is reversed. The findings of guilty and the sentence are set aside. The charge and specification are dismissed.
Chief Judge SULLIVAN and Judge COX concur.

We heard oral argument in this case at the United States Air Force Academy, Colorado Springs, Colorado, on Tuesday, April 13, 1993, as part of "Project Outreach." See United States v. Stinson, 34 MJ 233, 234 n.* (CMA 1992).